Citation Nr: 1449764	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a recurrent right knee disorder to include strain and degenerative changes.  

2.  Entitlement to service connection for a recurrent left knee disorder to include strain and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1980 to February 1981 and from April 1998 to December 1998.  The Veteran had additional duty with the Army Reserve. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) which, in pertinent part, denied right knee strain and degenerative changes and left knee strain and degenerative changes.  In December 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In August 2011, the Board, in pertinent part, remanded the issues of service connection for right knee and left knee disorders to the RO for additional action.  

In March 2013, the Board, in pertinent part, denied service connection for both a right knee disorder and a left knee disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2013, the Court granted the Parties' Joint Motion for Partial Remand; set aside that portion of the March 2013 Board decision which denied service connection for right knee and left knee disorders; and remanded those issues to the Board for additional action.  In April 2014, the Board remanded the Veteran's appeal to the RO.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection is warranted for right and left knee disorders as he incurred the claimed disorders secondary to his service-connected right ankle strain and left ankle strain or, in the alternative, he developed arthritis in both of his knees during active service which necessitated his discharge.  

A January 2014 treatment record from the Carnett Clinic indicates that the Veteran was seen for left knee pain and trauma sustained while exercising.  A magnetic resonance imaging (MRI) study of the left knee end distal left thigh was ordered.  The prescribed MRI study, if conducted, is not of record.  The treating physician's assistant commented the "depending on the MR1 findings, we will give him referral to appropriate provider ortho or ortho surgeon."  The orthopedic evaluation, if conducted, is not of record.  VA clinical documentation dated after May 2014 is not of record.  

VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran was last afforded a VA examination which addressed the knees in July 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the Veteran's recent documented 2014 knee trauma, the Board finds that an additional VA examination is needed to resolve whether the Veteran's right knee and left knee disabilities have increased in severity secondary to his service-connected right ankle and left ankle disorders.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his right and left knee disorders after 2013 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the Carnett Clinic and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after May 2014.  

3.  Schedule the Veteran for a VA orthopedic examination conducted by the appropriate physician in order to assist in determining the etiology and severity of both his recurrent right knee disorder and his recurrent left knee disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent right knee disorder and recurrent left knee disorder increased in severity beyond its natural progression due to the Veteran's service-connected disabilities.  

Service connection is in effect for right ankle strain, left ankle strain, hearing loss, and tinnitus.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issues of service connection for a recurrent right knee disorder to include strain and degenerative changes and a recurrent left knee disorder to include strain and degenerative changes.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 


	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

